       Case 1:20-cv-01260-KG-GJF Document 41 Filed 03/02/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO


GABRIEL BECERRA,
                            Plaintiff,
v.                                                        NO. 1:20 CV 20-1260 KG
THE CITY OF ALBUQUERQUE, et aI
                            Defendants.


                   PLAINTIFF'S RESPONSE IN OPPOSITION TO
                 DEFENDANT MIKE GEIER'S MOTION TO DISMISS


       COMES NOW Plaintiff Gabriel Becerra ("Plaintiff '), pro se, files his Response
in Opposition to Defendant Mike Geier's Motion to Dismiss. In support Plaintiff states
the following:
l.     Plaintiff opposes Defendant Michael Geier's Motion to Disrniss filed by his
attorney Jerry Walz and Associates.
2.     Plaintiff adopts and incorporates his entire February 26,2021 Cross Motion and
Memorandum fbr Sumrnary Judgment with Exhibits filed with the Court as though fully
restated herein.

3.     Plaintiff s February 26,2021 Cross Motion and Memorandum fbr Summary
Judgment with Exhibits speaks for itself.

       WHEREFORE, for the foregoing reasons, Defendant Mike Geier's Motion to
Dismiss must be denied.
       Dated: March 2,2021                      Respectfully Submitted,




                                                Gabriel   EceftU
                                                Plaintiff, pro   se
        Case 1:20-cv-01260-KG-GJF Document 41 Filed 03/02/21 Page 2 of 3




                                               928 Crane Dr SW
                                               Albuquerque, NM 87121
                                               (s0s) 2s2-20s6


                           CERTIFICATES OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of Plaintiff    s Response    in
Opposition to Defendant Mike Geier's Motion to Dismiss along with this Certificate       of
Service was mailed to attorneys of record fbr City Defendants   - Jonlyn   Martinez, 105
14th St SW, Albuquerque, NM 87102 on this 2nd day of   March202l.


        I HEREBY CERTIFY that a true and correct copy of Plaintiff s Response in
Opposition to Defendant Mike Geier's Motion to Dismiss along with this Certificate       of
Service was mailed to attorneys of record for Defendant Mike Geier
                                                                     - Jerry Walz and
Associates, P.C., 133 Eubank Blvd NE, Albuquerque, NM 87123 this 2nd day of March

2021.




Gabriel Becerra
 Case 1:20-cv-01260-KG-GJF Document 41 Filed 03/02/21 Page 3 of 3




                                      -a,
                              S>      s-
                       S
                       =.      5
                               e
                                      t\.
                                       d\'

                                      t>
                        tJ
                        o     s *>     (\

                                       -\
                        $
                        N
                        o
                               C
                               (s:
                               ;
                               s      sL
                                      t,r



                        N
                         \

                        s\.
                                      +
 =IE                    o
 E =EP-
                        h
E5 3 #E8
^* H SHtr               t
#      $eE

         $
